Attachment to Advisory Action

	Applicants’ amendment filed on 4/29/2022 has been fully considered. The amendment has been entered. However, Applicants’ arguments are not found to be persuasive for the reasons set forth below. 
	
Regarding the rejection of the claims over Beers, Applicants point to Paragraph [0036] of the instant application as evidence of unexpected results. However, while this section of the instant Specification discloses that the cyano group at the 1-position of the benzimidazole skeleton and a phenyl group at the 2-position of the benzimidazole skeleton can shift the emission wavelength to the longer wavelengths, this section of the Specification does not present evidence, i.e. data, supporting Applicants’ position of the criticality of the instantly claimed compound.

Applicants argue that Beers fails to teach or suggest the advantageous effect of having a nitrile substituent. However, while the reference does not disclose the effect of having a nitrile substituent, the fact remains that the reference discloses that a nitrile group can be present on the disclosed compound. Accordingly, it is the Examiner’s position, absent evidence to the contrary, it would have been obvious to select any of the substituents disclosed in Beers including those claimed and thereby arrive at the claimed compound with a reasonable expectation of success.

Applicants argue that Beers appears to include a recommendation of any of hydrogen, deuterium alkyl, cycloalkyl, and aryl, and not a nitrile substituent, from among the many other R8 substituents disclosed in Paragraph [0058]. However, it is significant to the note that Paragraph [0058] of the reference is drawn to particular embodiments and as such does not obviate that fact that the reference discloses nitrile as a particular substituent that can be present on the disclosed compound. To that end, it is noted that “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).

Applicants argue that there would have been no motivation or reason for one of ordinary skill in the art to have selected nitrile as a substituent from the many possibilities disclosed in Beers. However, as discussed above, it is the Examiner’s position, absent evidence to the contrary, it would have been obvious to select any of the substituents disclosed in Beers including those claimed and thereby arrive at the claimed compound with a reasonable expectation of success.

Applicants argue that Beers fails to teach or suggest the advantageous effect of having a nitrile substituent. However, while the reference does not disclose the effect of having a nitrile substituent, the fact remains that the reference discloses that a nitrile group can be present on the disclosed compound. Accordingly, it is the Examiner’s position, absent evidence to the contrary, it would have been obvious to select any of the substituents disclosed in Beers including those claimed and thereby arrive at the claimed compound with a reasonable expectation of success.

Applicants argue that Example 11 in the instant Specification is an example of the claimed invention which supports the criticality and advantageous effect and results achieved with the organometallic complex with AR1 including at least one cyano group. However, it is noted that while this particular example many demonstrate unexpected results obtained for a particular compound, the Examiner’s position remains that Example 11 is not commensurate in scope with the scope of the claims for particular reasons set forth in the previous Office Action and restated below. 

As set forth in Paragraph 18 of the previous Office Action, Example 11 presents light emitting elements 6 and 7 which include compounds 123 and 122. Light emitting elements 6 and 7 are compared to light emitting element 8 comprising compound 300. Inventive Compounds 122 and 123 having the following formulas:

    PNG
    media_image1.png
    188
    322
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    175
    353
    media_image2.png
    Greyscale

while comparative compound 300 has the following formula:

    PNG
    media_image3.png
    208
    227
    media_image3.png
    Greyscale
.
From the above, while comparison of the inventive compounds to the comparative compound is a proper side-by-side comparison, it is significant to note that the compounds in the inventive examples are not commensurate in scope with the scope of the claims. Specifically, the claims recite that Ar1 represents an aryl group having 6 to 13 carbon atoms and one or more substituents, and one of the substituents is a cyano group. Thus, Ar1 comprises a number of aryl groups having 6 to 13 carbon atoms and encompasses any type of substituents, i.e. aryl, heteroaryl, alkyl, halo, etc. as long as one (1) substituent in a cyano group. In the inventive examples Ar1 is phenyl substituted with two (2) isobutyl groups. Furthermore, in the claims, the group R1-R8 can be hydrogen, an alkyl having 1 to 6 carbon atoms, a C3-6 cycloalkyl, or a C6-13 aryl group, etc. In the inventive examples, the groups R1-R8 are only hydrogen and not any other of the recited substituents. In light of the above, it unclear if the obtained results presented in Table 8 of the instant Specification are indicative of all compounds encompassed by the present claims or only for the particular exemplified compounds.

Applicants argue that they do not have to show results of every iteration of the claimed compound, nor is it even practical ore required to provide specific tests, see MPEP 608.01 (p) and instead Applicants are providing an example illustrating the advantageous results achieved with the claimed compound in contrast to a compound which does not include a cyano group at Ar1 in the light emitting layer. However, firstly it is noted that MPEP 608.01 (p) is drawn to the completeness of the Specification and is not drawn to showing results of every iteration of the claimed compound. Furthermore, while it is agreed that Applicants do not have to show results for all claimed compounds, it is not agreed that a showing of two (2) of the compounds encompassed by the present claims are commensurate in scope with the scope of the claims. Attention is directed to MPEP 716.06 (d) which states that “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In the instant case, the Examiner’s position remains that the comparison of two (2) inventive compounds as presented in Example 11 of the instant Specification is not commensurate in scope with the claims which the evidence is offered to support.

Applicants point to Paragraph [0478] of US 2020/0013967 (US ‘967) as evidence of why the results occurred with the claimed organometallic compound, i.e. US ‘967 discloses that it is believed that the obtained results can be attributed to the effect of improved electron tolerance of the organic compound which is caused by a stabilized LUMO of the organic compound in which the cyano group is introduced. Paragraph [0478] of US 2020/0013967 discloses that “the organic compounds used in the light-emitting layers of light-emitting elements include the ligand (pbi-diBuCNp), the light-emitting elements (the light-emitting elements 6 and 7) improved in reliability”. That is, Paragraph [0478] discloses that compounds such as:

    PNG
    media_image4.png
    272
    394
    media_image4.png
    Greyscale

containing the ligand pbi-diBuCNp have improved reliability. However, the fact remains that the inventive compounds presented in Example 11 of the instant Specification are not commensurate in scope with the scope of the claims. To that end it is significant to note that while the present claims require that the Ar1 group in Formula (G1) contain a substituent, i.e. one or more substituents, as well as a cyano group, the claims do not limit the type of substituent that is present on Ar1. Therefore, the claims encompass all possible substituents, i.e. not only the alkyl substituents as exemplified in the inventive compounds, but substituents such as aryl, heteroaryl, alkoxy, alkenyl, etc.

Applicants argue that there would have been no motivation or reason for one of ordinary skill in the art to have selected nitrile as a substituent from the many possibilities disclosed in Beers. However, as discussed above, it is the Examiner’s position, absent evidence to the contrary, it would have been obvious to select any of the substituents disclosed in Beers including those claimed and thereby arrive at the claimed compound with a reasonable expectation of success.

Applicants argue that Beers fails to teach or suggest the advantageous effect of having a nitrile substituent. However, while the reference does not disclose the effect of having a nitrile substituent, the fact remains that the reference discloses that a nitrile group can be present on the disclosed compound. Accordingly, it is the Examiner’s position, absent evidence to the contrary, it would have been obvious to select any of the substituents disclosed in Beers including those claimed and thereby arrive at the claimed compound with a reasonable expectation of success.

Applicants argue that Tsai fails to teach or suggest the advantageous effect of having a nitrile substituent. However, while the reference does not disclose the effect of having a nitrile substituent, the fact remains that the reference discloses that a nitrile group can be present on the disclosed compound. Accordingly, it is the Examiner’s position, absent evidence to the contrary, it would have been obvious to select any of the substituents disclosed in Tsai including those claimed and thereby arrive at the claimed compound with a reasonable expectation of success.

Applicants argue that Tsai does not recommend a nitrile substituent from among the many other substituents disclosed in the reference. However, while the reference may not prefer a nitrile substituent, this does not obviate the fact that the reference discloses nitrile as a substituent that can be present on the disclosed compound. To that end it is noted that “nonpreferred disclosures can be used. A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims.” In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).

Applicants argue that Tsai fails to teach or suggest the advantageous effect of having a nitrile substituent. However, while the reference does not disclose the effect of having a nitrile substituent, the fact remains that the reference discloses that a nitrile group can be present on the disclosed compound. Accordingly, it is the Examiner’s position, absent evidence to the contrary, it would have been obvious to select any of the substituents disclosed in Tsai including those claimed and thereby arrive at the claimed compound with a reasonable expectation of success.

Applicants argue that there would have been no motivation or reason for one of ordinary skill in the art to have selected nitrile as a substituent from the many possibilities disclosed in Tsai. However, as discussed above, it is the Examiner’s position, absent evidence to the contrary, it would have been obvious to select any of the substituents disclosed in Tsai including those claimed and thereby arrive at the claimed compound with a reasonable expectation of success.

/ALEXANDER C KOLLIAS/            Primary Examiner, Art Unit 1767